TOBIAS, J.,
concurs.
hi respectfully concur. I agree with the majority that the law of the case doctrine is inapplicable herein and the contract at issue does contain a stipulation pour au-trui that benefits Cora Williams. However, although the contract may benefit Mrs. Williams, I find genuine issues of material fact from the record evidence preclude any inference whatsoever that DRC Emergency Services, Inc. is liable for any damages in this case.1 For example, the photographs in evidence do not demonstrate to the naked eye that 5237 Lakeview Court is a townhouse double and that a separate a distinct unit, 5235 Lakeview Court, was part thereof. That DRC was requested to demolish 5237 Lakeview Court by the city of New Orleans/ Beck Disaster Recovery, does not establish that DRC was necessarily required or even obligated to question whether two separate addresses/residences were contained in the structure before beginning their' demolition work. Such determination, based upon all facts produced at trial, will decide that issue.

. It is unclear to me why any party would seek a partial motion for summary judgment as to whether the contract contains a stipulation pour autrui, because the facts of this case and the law between the parties are so integrally related. That a stipulation pour auturi exists does not mean in'any way that the appellant is automatically- liable in this case.